Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 16 (5) AMERICAS US Legal Services Michael A. Pignatella Counsel (860) 723-2239 Fax: (860) 723-2216 Michael.Pignatella@us.ing.com March1, 2007 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company Registration Statement on Form S-1 Prospectus Title: Guaranteed Accumulation Account File Nos. Ladies and Gentlemen: As Counsel to ING Life Insurance and Annuity Company, a Connecticut life insurance company (the Company), I have represented the Company in connection with the Guaranteed Accumulation Account (the Account) available under certain variable annuity contracts and the S-1 Registration Statement relating to such Account. In connection with this opinion, I have reviewed the Registration Statement on Form S-1 relating to such Account, including the prospectus and relevant proceedings of the Board of Directors. Based upon this review, and assuming the securities represented by the Company are issued in accordance with the provisions of the prospectus, I am of the opinion that the securities, when sold, will have been legally issued, and will constitute a legal and binding obligation of the Company. I further consent to the use of this opinion as an exhibit to the Registration Statement. Sincerely, /s/ Michael A. Pignatella Michael A. Pignatella Hartford Site 151 Farmington Avenue, TS31 Hartford, CT 06156-8975 ING North America Insurance Corporation
